



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Leite, 2019 ONCA 121

DATE: 20190215

DOCKET: C65763

MacPherson, Sharpe and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Peter Leite

Appellant

Ian Smith as duty counsel

Rick Visca, for the respondent

Heard: February 13, 2019

On appeal from the sentence imposed on February 28, 2018
    by Justice Alan D. Cooper of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant raises a single ground of appeal. He submits that the
    trial judge erred by sentencing him to a consecutive sentence of two years for
    possession of fentanyl on top of a six year sentence also for possession of
    fentanyl. Both counts related to drugs found in two different places in the
    appellants residence on the same day. The trial judge provided no explanation
    for making these sentences for possession of the same drug in the same place
    and on the same day consecutive. In our view, this was an error of law and
    accordingly, we alter the sentence by making those sentences concurrent. The
    Crown concedes that the victim surcharge of $1,200 must be set aside. Appeal
    from sentence allowed in accordance with these reasons.


